Citation Nr: 1401294	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for left knee patellofemoral syndrome, to include an initial evaluation in excess of 10 percent for painful motion and an evaluation in excess of 10 percent for subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel





INTRODUCTION

The Veteran had active service from October 1996 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, granting service connection for left knee patellofemoral syndrome and assigning a 10 percent evaluation, effective as of April 2, 2008.  This issue was previously remanded by the Board in June 2012 for additional evidentiary development.  

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this appeal.  In reaching the below conclusions, the Board has reviewed the additional evidence associated with Virtual VA, including records of VA medical treatment through June 2012.  

In an August 2012 rating decision, the Appeals Management Center (AMC) assigned a separate disability evaluation of 10 percent for left knee subluxation, effective as of July 18, 2012.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to August 12, 2009, the Veteran's left knee was manifested by flexion to 100 degrees, extension to 0 degrees, and painful motion; it was not manifested by recurrent subluxation or lateral instability, flexion limited to 30 degrees or less, or extension limited to 15 degrees or more.  

2.  As of August 12, 2009, the Veteran's left knee was manifested by flexion to 70 degrees, extension to 0 degrees, painful motion, and mild subluxation noted on X-ray; it was not manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or more or subluxation of sufficient severity to be characterized as "moderate."  

3.  As of July 18, 2012, the Veteran's left knee has been manifested by flexion to 100 degrees (with pain beginning at 90 degrees), extension to 0 degrees (with no objective evidence of painful motion), and moderate recurrent patellar subluxation; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or more or subluxation of sufficient severity to be characterized as "severe."  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a separate evaluation of 20 percent for left knee patellar subluxation, as of July 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for establishing entitlement to a separate evaluation of 10 percent for left knee patellar subluxation, as of August 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for painful motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-63 (2013).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2008, August 2009 and July 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its June 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) requested that the Veteran identify additional treatment providers and scheduled the appellant for a medical examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected left knee patellofemoral syndrome.  For historical purposes, service connection was originally granted for this condition in an October 2008 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5260, effective as of April 2, 2008.  A timely notice of disagreement was received from the Veteran in December 2008, but the 10 percent evaluation was continued in a March 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in April 2009.  

Upon filing his claim, the Veteran was afforded a VA examination of the knees in September 2008.  The Veteran reported left knee pain twice per week.  He also endorsed swelling, but he denied locking, buckling, popping and grinding.  It was noted that he did wear a brace on the knee, but he did not require a cane or crutch.  Examination revealed no instability of the left knee, and no tenderness, crepitus or warmth.  Extension was full to 0 degrees with pain and flexion was to 100 degrees with pain.  There was no further reduction in range of motion upon repetitive testing.  Bilateral knee X-rays were reviewed and deemed to be unremarkable.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  In an addendum, the examiner noted no pain on range of motion or flare-ups involving the left knee.  There was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  

According to a January 2009 VA outpatient treatment note, the Veteran had complaints of chronic knee pain.  A February 2009 record notes that the Veteran's knees had been "very painful" for the last 2 days.  The Veteran reported that he had been very busy and on his feet for the few days prior.  A diagnosis of bilateral osteochondrosis of the patella was assigned at this time.  Intermittent knee pain was subsequently noted upon treatment in May 2009.  

The Veteran was afforded an additional VA examination in August 2009.  The Veteran reported left knee pain twice per week with swelling, locking, buckling, popping and grinding.  The Veteran did wear a brace which he reported helped.  The Veteran indicated that his left knee had worsened over the last few months.  He did not require a cane or a crutch, however.  The Veteran reported that because of his knees, he was unable to run, climb stairs, do squats or pivot.  Walking was not limited, although he did have pain.  He was continuing to perform his job at a carwash, although he was unable to squat or do repetitive bending.  The Veteran also endorsed flare-ups every one to two months requiring him to miss one or two days a month of work.  Physical examination revealed no edema, redness or warmth.  There was some pain to palpation, but there was no crepitus or instability.  Range of motion testing revealed extension to 0 degrees with pain and flexion to 70 degrees with pain.  There was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  X-rays revealed lateral patellar subluxation of the left knee.  

The Veteran was seen in the VA orthopedic clinic in November 2010.  It was noted that examination of the knee revealed patella femoral crepitus that was mild, with good overall alignment.  There was also an excellent range of motion with ligamentous stability intact with no localizing meniscal signs.  According to a December 2010 VA treatment note, the Veteran had previously been evaluated for bilateral knee pain.  A MRI revealed a left lateral patellar defect.  The Veteran reported that his left knee pain was worse with prolonged sitting, and especially with driving.  The Veteran was diagnosed with bilateral patellofemoral syndrome.  It was noted that it was not clear how significant this defect was, but the reviewing resident felt it appeared to be small.  

Finally, the Veteran was most recently afforded a VA examination of the knees in July 2012.  It was noted that the Veteran was suffering from bilateral patellofemoral syndrome.  The Veteran endorsed daily pain that was not relieved by ibuprofen.  It was also noted that the Veteran was laid off of a job performing maintenance work.  The Veteran reported that he was laid off for excessive absences.  The Veteran described flare-ups of his knee condition occurring between 2 to 3 times per week (depending on activity).  This would result in swelling.  The Veteran was able to do self-care, but he still would miss 2 to 3 days of work per month.  Range of motion testing revealed left knee flexion to 100 degrees (with pain beginning at 90 degrees) and left knee extension to 0 degrees (with no objective evidence of painful motion).  The Veteran was able to perform repetitive use testing, and he was capable of flexion to 120 degrees following this testing and extension to 0 degrees remained.  There was also functional loss due to less movement than normal, weakened movement and pain on movement.  There was also pain on extension against resistance.  Further examination also revealed evidence of moderate recurrent patellar subluxation/dislocation of the left knee.  There were no meniscal conditions or any scars.  X-rays revealed degenerative arthritis and patellar subluxation, and a subsequent magnetic resonance image (MRI) revealed degenerative disease of the anterior compartment of the knee, bilaterally.  This condition resulted in functional impairment in that the Veteran had to miss two to three days of work per month, he could only walk about one quarter of a mile and stand for about 30 minutes, and climbing and being on the knees was very painful.  

The Board will first address the Veteran's contention that he is entitled to an initial evaluation in excess of 10 percent for painful motion of the left knee.  The Veteran's left knee disability is presently rated under Diagnostic Code 5260.  Under this code, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record reflects that the Veteran has been capable of flexion of the left knee to at least 70 degrees.  As such, a higher rating would not be warranted under Diagnostic Code 5260.  

While the Veteran does not have sufficiently limited flexion to warrant a compensable evaluation under Diagnostic Code 5260, a 10 percent rating was still assigned for painful motion.  When degenerative arthritis is established by X-ray findings, the joint will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  
 
As the Veteran does not have limited flexion so severe as to warrant an evaluation in excess of 10 percent, the only remaining diagnostic code pertaining to limited motion is Diagnostic Code 5261.  Under this code, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence of record demonstrates that the Veteran has maintained full extension to 0 degrees throughout the pendency of this claim.  As such, a higher rating is not warranted under Diagnostic Code 5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

In the present case, while there is evidence of painful motion, the July 2012 VA examiner noted that pain did not start until 90 degrees.  Also, while the Veteran most certainly experiences some degree of functional loss due to symptoms such as pain and weakened movement, he has nonetheless maintained the ability for full extension to 0 degrees and flexion to at worst 70 degrees.  A November 2010 VA treatment note also stresses that the Veteran had an excellent range of left knee motion.  As such, a higher evaluation based on functional limitation is not warranted.  

The record also reflects that the Veteran has been assigned a separate evaluation for subluxation of the left knee, effective as of July 18, 2012 - the date of his most recent VA examination.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  

Having considered these regulations, the Board finds that a separate evaluation of 10 percent for left knee subluxation is warranted as of August 12, 2009.  According to the August 2009 VA examination report, X-rays revealed lateral subluxation of the left patella.  The Veteran also endorsed symptoms such as locking and buckling associated with the left knee.  While there was no objective evidence of instability, the Veteran was noted to be walking with a brace and a limp.  Therefore, there is evidence of at least "mild" subluxation of the left knee as of August 12, 2009.  

However, the preponderance of the evidence of record demonstrates that a separate evaluation for left knee subluxation is not warranted at any time prior to August 12, 2009.  According to the September 2008 VA examination, there was no evidence of swelling, locking or buckling.  The Veteran did wear a brace, but examination revealed no instability.  X-rays also revealed the joint spaces to be normal with no dislocation.  As such, a separate evaluation for recurrent subluxation or lateral instability would not be warranted at this time.  

The Board also finds that the proper evaluation for the Veteran's left knee subluxation, as of July 18, 2012, should be 20 percent.  The July 2012 VA examiner concluded that the Veteran indeed suffered from recurrent patellar subluxation/dislocation that was "moderate" in severity.  A 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent is not warranted at any time since July 18, 2012.  A higher evaluation of 30 percent is available when there is evidence of recurrent subluxation that is "severe."  Id.  The July 2012 examiner concluded that the Veteran's subluxation was most appropriately characterized as "moderate" in severity.  Objective testing also revealed a stable joint that merely required a brace rather than other assistive devices for ambulation.  The Veteran has submitted no additional evidence or statements to suggest that his subluxation of the left knee has worsened since the July 2012 VA examination.  

The preponderance of the evidence of record also demonstrates that an evaluation in excess of 20 percent is not warranted at any time prior to July 18, 2012.  While the Veteran did report subjective symptoms such as locking and buckling, examination of the knee revealed it to be stable in August 2009.  Mild crepitus, good alignment, ligamentous stability and an excellent range of motion were also noted upon treatment in November 2010, and the Veteran's patellar defect was also described as small in December 2010 based on MRI imaging.  As such, the Veteran's left knee subluxation is most appropriately characterized as "mild" rather than as "moderate," prior to July 18, 2012.  

Finally, the Board notes that the Veteran does not suffer from ankylosis, there are no conditions involving the meniscus, there is no evidence of impairment of the tibia and fibula and there is no evidence of genu recurvatum.  As such, there are no other diagnostic codes applicable to the knees that would warrant a higher or separate evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

In reaching the above decision, the Board has considered the statements and assertions offered by the Veteran in support of his claim.  The Veteran has described pain with motion that impairs his ability to function and has caused him to miss some work.  However, a 10 percent rating is meant to compensate a Veteran for painful motion and some degree of occupational impairment.  The Veteran has not submitted any evidence or statements reflecting that his pain is so severe that his knee is so limited in motion as to warrant a higher evaluation under the applicable rating criteria.  As such, his assertions fail to reflect that a higher evaluation is warranted for painful motion.  

The record also contains a statement dated November 2008 and signed by the Veteran's employer.  According to this individual, the Veteran had been employed with his company for 2 and a half years, but due to knee pain, he missed 1 to 3 days of work per week.  It was noted that the Veteran had described pain so severe in the past that he could hardly walk.  As explained in the previous paragraph, however, a 10 percent evaluation recognizes painful motion and occupational impairment.  As such, these statements also fail to reflect that a higher evaluation is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate evaluation of 10 percent under Diagnostic Code 5257 is warranted as of August 12, 2009, and that a separate evaluation of 20 percent under Diagnostic Code 5257 is warranted as of July 18, 2012.  See 38 U.S.C.A. § 5107(b).  To this degree, the claim is granted.  However, the preponderance of the evidence of record is against the claim of entitlement to an evaluation in excess of 10 percent based on painful motion.  This aspect of the Veteran's claim is denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained of painful motion, occupational impairment and subjective sensations of buckling/locking.  The assigned evaluations are meant to compensate for such symptomatology and they recognize that the Veteran does suffer from some degree of occupational impairment.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the record reflects that while the Veteran does suffer from occupational impairment, he is still capable of working.  Thus, the Board will not consider this further.





	(CONTINUED ON NEXT PAGE)
ORDER

A separate evaluation of 20 percent for moderate subluxation of the left knee is warranted as of July 18, 2012, subject to the law and regulations governing the payment of monetary benefits. 

A separate evaluation of 10 percent for mild subluxation of the left knee is warranted as of August 12, 2009, subject to the law and regulations governing the payment of monetary benefits.  

The claim of entitlement to an evaluation in excess of 10 percent for painful motion of the left knee is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


